                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION
VINSON LAADRAIN DAWSON                              §

v.                                                  §    CIVIL ACTION NO. 6:18cv164

DIRECTOR, TDCJ-CID                                  §
                                      ORDER OF DISMISSAL

        The above-entitled and numbered application for the writ of habeas corpus was referred to
United States Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the
Magistrate Judge, which contains proposed findings of fact and recommendations for the disposition
of such action, has been presented for consideration. No objections were filed. The court
concludes that the findings and conclusions of the Magistrate Judge are correct and adopts the
same as the findings and conclusions of the court. It is therefore
        ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED
with prejudice as to the Petitioner’s challenge to his conviction for assault on a public servant, and
DISMISSED without prejudice as duplicative as to Petitioner’s challenge to his sexual assault
conviction. The dismissal of the challenge to Petitioner’s sexual assault conviction shall not prevent
him from litigating his claims in his previously filed habeas corpus petition challenging this same
conviction, civil action no. 6:18cv12. It is further

        ORDERED that the Petitioner is DENIED a certificate of appealability sua sponte. The
denial of a certificate of appealability relates only to an appeal of the present case and shall not
affect Petitioner’s right to seek permission to file a successive petition or to litigate his claims in his
pending case. All motions not previously ruled upon are DENIED.

              .    SIGNED this the 11th day of February, 2019.




                                                               _______________________________
                                                    1          RICHARD A. SCHELL
                                                               UNITED STATES DISTRICT JUDGE
